*404Opinion
Per Curiam.
In effect, the trial court said to the plaintiff, “You are not entitled to $135, hut if you will accept a judgment for $90 it will be entered in your favor for that amount.” Piling the remitter quoted amounted to an acceptance of that offer and a consent to such a judgment. It was tantamount to an agreement that all alleged errors were waived and the case settled on the proposed basis of a judgment for $90, with costs and disbursements. It is equivalent to a judgment by confession according to Schmidt v. Oregon Gold Min. Co., 28 Or. 9 (40 Pac. 406, 1014, 52 Am. St. Rep. 759) and Twitchell v. Risley, 56 Or. 226 (107 Pac. 459). It is only from a judgment or decree other than one by confession or for want of answer that an appeal will lie: Section 549, L. O. L. Having invited and accepted the judgment entered, and so having consented to it, the plaintiff cannot appeal from it.
The motion to dismiss the appeal is allowed.
Appeal Dismissed..
Mr. Chief Justice McBride, Mr: Justice Moore and Mr. Justice Ramsey concur.